This case is before us on motion to discharge the petitioner, the return of the Respondent notwithstanding.
Habeas corpus proceedings were instituted by original petition in this Court.
The sole question presented is whether or not Chapter 16043, Laws of 1933, effectively superseded or suspended the operation of Section 5787 R.G.S., 8017 C.G.L., prohibiting anyone to hunt, chase, kill, molest or have in their possession any wild deer between February 15th and the 20th of November in each year.
Chapter 16043, Acts of 1933, purported to permit one to hunt, shoot, kill and take buck deer on Fridays and Saturdays *Page 770 
between June 15th and August 15th of each year in counties having a population of not less than 18,100 and not more than 18,700, according to the Federal census of 1930.
The classification adopted in this Act was of the same force and effect as if instead of prescribing that the Act should apply to counties having not less than 18,100 population and not more than 18,700 population, it had provided that it should apply only to St. Johns County because the classification was limited to those counties having the stated population according to the population of 1930 and only St. Johns County could at any time be affected by the provisions of the Act.
It, therefore, follows that the judgment in this case is ruled by the opinion and judgment in the case of Harrison v. Wilson,120 Fla. 771, 163 So. 233. Upon authority of the opinion and judgment in that case, the motion to discharge the petitioner, the return notwithstanding, is denied and the petitioner is remanded to the custody of the Sheriff.
So ordered.
ELLIS, P.J., and TERRELL, J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.